AFFIRM; and Opinion Filed October 20, 2016.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00352-CR

                            EFREN ADAME TORRES, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-85957-2014

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Schenck
       A jury convicted Efren Adame Torres of theft of property valued at $50 or more but less

than $500 dollars. See TEX. PENAL CODE ANN. § 31.03(a), (e)(2)(A) (West Supp. 2015). The

trial court assessed punishment at confinement in the county jail for 120 days, probated for

fifteen months, and a $500 fine. On appeal, appellant’s attorney filed a brief in which she

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

160352F.U05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EFREN ADAME TORRES, Appellant                      On Appeal from the County Court at Law
                                                   No. 6, Collin County, Texas
No. 05-16-00352-CR        V.                       Trial Court Cause No. 006-85957-2014.
                                                   Opinion delivered by Justice Schenck.
THE STATE OF TEXAS, Appellee                       Justices Francis and Stoddart participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 20th day of October, 2016.




                                             –3–